DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a cooling apparatus” in claims 1 and 11, interpreted as a refrigeration circuit including a compressor, condenser, metering device, and evaporator and equivalents thereof as described in ¶ 38 of the instant specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2014/0033743 A1 to Hancock in view of US Patent No. 7,028,767 B2 to Takano et al.


a cooling apparatus (the refrigeration cycle of the HVAC system 100, including the fluid circulation loop 250); 
a generator (190) that provides electrical power to the cooling apparatus (as taught in ¶ 13); 
an engine that provides mechanical power to the generator (as taught n ¶ 31, the generator 190 is powered by an internal combustion engine); and 
a processor (“a typical, general purpose processor (e.g., electronic controller or computer) system 1300” as discussed in ¶ 41 for implementing the methods described for the system of Hancock) configured to determine a temperature of the generator and determine whether the temperature of the generator exceeds a threshold (as taught in ¶ 30, the generator is to be maintained at an operating temperature and or brought to a threshold temperature for transferring heat to the refrigerant of the cooling apparatus).
Hancock does not teach the system also determining a load of the generator and an ambient temperature and using these properties to determine the threshold temperature for the generator.  Takano teaches in col. 10, lines 1-17 that increased operation of an HVAC system produces an increased power generation load on a generator powering that system and that this increased load increases the heat generated by the generator.  Takano further teaches in this passage that low ambient temperatures will affect this amount of heat but are not enough to fully negate this heat generation.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Hancock to measure and account for the additional variables of ambient 

    PNG
    media_image1.png
    545
    771
    media_image1.png
    Greyscale

Hancock teaches limitations from claim 2 in fig. 1, shown above, the refrigeration system of claim 1, comprising at least one temperature sensor (194) that provides an indication of the temperature of the generator (190) to the processor (as taught in ¶ 30, “Generator 190 may comprise a thermostat or temperature sensor 194, which may measure fluid temperature, a conduit temperature, and/or an internal temperature of the generator 190.”)



Hancock teaches limitations from claim 5, the refrigeration system of claim 1, wherein the determined temperature of the generator (190) is indicative of a temperature of windings of the generator (as taught in ¶ 30, the sensor 194 may measure a temperature of coolant fluid in the generator or an internal temperature of the generator, both of which are “indicative of” a temperature of the windings as increased heat generation by the windings will drive up both of these temperatures taught to be measured by Hancock.)

Hancock teaches limitations from claim 6, the refrigeration system of claim 1, wherein the processor (1300 of ¶ 41) is configured to provide an output when the temperature of the generator exceeds the threshold (as taught in ¶ 30, the threshold temperature is “for triggering transfer of heat to at least one of the heat exchangers 252, 254” by action of the diverter valve 262 as taught in ¶ 28, this method being activated and controlled by the processor as taught in ¶ 41). 


Hancock teaches limitations from claim 9, the refrigeration system of claim 1, wherein the processor (1300) is configured to control at least the cooling apparatus (particularly the circuit 250 thereof) in a manner that alters a load on the generator when the determined temperature of the generator exceeds the threshold (as taught in ¶ 13 and 30, the operation of the generator provides heat and or energy for the HVAC system 100, this heat being provided to the system on reaching a threshold temperature.)
Regarding claims 9 and 10, Hancock does not explicitly describe this transfer of heat altering the load on the generator as recited in claim 9, or this alteration being a 

Hancock teaches limitations from claim 11 in fig. 1, shown above, method of monitoring a refrigeration system that includes a cooling apparatus (the refrigeration cycle of the HVAC system 100, including the fluid circulation loop 250), a generator (190) that provides electrical power to the cooling apparatus (as taught in ¶ 13), and an engine that provides power to the generator (as taught n ¶ 31, the generator 190 is powered by an internal combustion engine), the method comprising using a processor (“a typical, general purpose processor (e.g., electronic controller or computer) system 1300” as discussed in ¶ 41 for implementing the methods described for the system of Hancock) for: 
determining a temperature of the generator; and 
determining whether the temperature of the generator exceeds a threshold (as taught in ¶ 30, the generator is to be maintained at an operating temperature and or 
Hancock does not teach the processor of his system also determining a load of the generator and an ambient temperature and using these properties to determine the threshold temperature for the generator.  Takano teaches in col. 10, lines 1-17 that increased operation of an HVAC system produces an increased power generation load on a generator powering that system and that this increased load increases the heat generated by the generator.  Takano further teaches in this passage that low ambient temperatures will affect this amount of heat but are not enough to fully negate this heat generation.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Hancock to measure and account for the additional variables of ambient temperature and power generation load taught by Takano in the process of establishing the threshold temperature taught by Hancock in order to ensure that instant operating conditions are addressed so that the operations of the generator can be better tailored to those conditions to improve the efficiency and performance of the system.

Hancock teaches limitations from claim 12 in fig. 1, shown above, the method of claim 11, comprising using at least one temperature sensor (194) to obtain an indication of the temperature of the generator (190) (as taught in ¶ 30, “Generator 190 may comprise a thermostat or temperature sensor 194, which may measure fluid temperature, a conduit temperature, and/or an internal temperature of the generator 190.”)



Hancock teaches limitations from claim 15, the method of claim 11, wherein the determined temperature of the generator (190) is indicative of a temperature of windings of the generator (as taught in ¶ 30, the sensor 194 may measure a temperature of coolant fluid in the generator or an internal temperature of the generator, both of which are “indicative of” a temperature of the windings as increased heat generation by the windings will drive up both of these temperatures taught to be measured by Hancock.) 

Hancock teaches limitations from claim 16, the method of claim 11, comprising providing an output when the temperature of the generator exceeds the threshold (as taught in ¶ 30, the threshold temperature is “for triggering transfer of heat to at least one of the heat exchangers 252, 254” by action of the diverter valve 262 as taught in ¶ 28, this method being activated and controlled by the processor as taught in ¶ 41). 


Hancock teaches limitations from claim 18, the method of claim 11, comprising controlling at least the cooling apparatus in a manner that alters a load on the generator when the determined temperature of the generator exceeds the threshold (as taught in ¶ 13 and 30, the operation of the generator provides heat and or energy for the HVAC system 100, this heat being provided to the system on reaching a threshold temperature.)
Regarding claims 18 and 10, Hancock does not explicitly describe this transfer of heat altering the load on the generator as recited in claim 18, or this alteration being a reduction in load as recited in claim 19.  Takano teaches that in increased operation of the HVAC system of his invention, such as meeting a higher demand by energizing an .

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock and Takano as applied to claims 1, 2, 11, and 12 above, and further in view of US Publication No. 2012/0079843 A1 to Ikemiya et al.

Hancock teaches limitations from claim 3, the refrigeration system of claim 2, comprising [an installation space] containing the generator (194) and the engine (the engine being a part of the generator as taught in ¶ 31 and claim 2 of Hancock) and wherein the temperature sensor (194) is situated in the compartment (as shown in fig. 1, the sensor 194 is disposed inside the generator 190 and is thus disposed inside any space which contains the generator). 

    PNG
    media_image2.png
    660
    563
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    717
    534
    media_image3.png
    Greyscale

Hancock does not teach the space in which the generator and engine are installed being a compartment.  Ikemiya teaches in figs. 3 and 5, shown above, and in ¶ 56 of his disclosure a generator (40) and engine (41) provided in a first machine room (35) disposed at a front of a trailer (11) to be conditioned by a refrigeration system powered by the generator (40).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Hancock with the separated and enclosed machine room of Ikemiya in order to protect the generator and engine from damage or interference from the outside while also insulating the space to be conditioned from heat generated by the engine and generator which could adversely affect the ability to maintain a desired temperature.

    PNG
    media_image4.png
    877
    377
    media_image4.png
    Greyscale

Regarding claim 8, Hancock does not teach the system further comprising a transport container cooled by the cooling apparatus and the engine and generator being supported for movement with the container.  Ikemiya teaches in figs. 1 and 5, shown above, a transport refrigeration system in which a trailer (11) is provided as a transport container cooled by a refrigeration system (20) attached thereto (¶ 41 and fig. 1), the refrigeration system including a first machine room (35) including a generator (40) and an engine (41) for powering the refrigeration system (¶ 56 and fig. 5).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Hancock with the refrigerated container and machine room of Ikemiya to allow the system of Hancock to be used in providing a conditioned space for the preservation and transportation of low-temperature goods such as frozen foods as taught in ¶ 2 of Ikemiya and to provide such a system with the efficiency improving benefits of the use of generator waste heat (such as for preventing non-frozen foods from freezing or for defrosting heat exchangers) as taught in ¶ 13 of Hancock.

Regarding claim 13, Hancock does not teach the space in which the generator and engine are installed being a compartment.  Ikemiya teaches in figs. 1 and 2, shown above, .

Response to Arguments
Applicant's arguments filed 10 May 2021 have been fully considered but they are not persuasive.

Applicant argues on pp. 7-8 of the reply that Takano teaches the monitoring of a water temperature rather than measuring ambient temperature or temperature of the generator and thus argues that Takano does not teach or suggest the limitations of instant independent claim 1.
In response, examiner disagrees.  Takano is not relied upon to teach the measuring of the temperature of the generator as this feature is already present in Hancock as taught in ¶ 30 and there would thus be no need for Takano to teach modifying Hancock with a feature present in Hancock.  Further, and as noted in the rejection, Takano teaches in col. 10, lines 16-17 that low outside air temperatures can impair the operation of an air conditioning system if not accounted for.  While Hancock does not 
Applicant has not argued against the motivations or finding set forth in the rejection of claim 1, instead arguing that Takano taken alone does not anticipate features of the claim without regard to the teachings for which it is relied upon or the modifications that such teachings would motivate in one of ordinary skill in the art.  For these reasons, applicant’s arguments amount only to a piecemeal attack against reference and are not found to be persuasive.

Applicant further argues on pg. 8 that Ikemiya (relied upon in rejecting claims 3, 8, and 13) does not teach the limitations of instant independent claim 1 with regard to the alleged deficiencies of Takano.
Again, examiner disagrees.  Applicant has not successfully identified any deficiencies in or argued against the rejection of claim 1 and thus there is no requirement that any other reference should be provided in addition to those upon which claim 1 is already rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	19 July 2021
/FRANTZ F JULES/           Supervisory Patent Examiner, Art Unit 3763